Citation Nr: 0030404	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  96-00 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to June 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which found that new and material evidence had 
not been submitted to reopen a claim for entitlement to 
service connection for a back disorder.

In a decision dated in June 1997, the Board affirmed the RO's 
denial.  Subsequently, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(the Veterans Claims Court).  During the pendency of that 
appeal, the United States Court of Appeals for the Federal 
Circuit overturned the test for new and material evidence.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  By Order 
dated December 7, 1998, the Veterans Claims Court vacated the 
Board's June 1997 decision, and remanded the case pursuant to 
38 U.S.C.A. § 7252(a).  In January 2000, the Board remanded 
the issue to the RO for further development.  The requested 
developments have been accomplished and the case is now ready 
for appellate review.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
back disorder by rating decision dated in February 1979.  The 
Board decision represents the last final disallowance of 
entitlement to service connection for a back disorder on any 
basis.

2.  The evidence submitted since the Board's February 1979 
decision, which includes the veteran's written statements, VA 
outpatient treatment reports, a VA examination, private 
treatment records, a buddy statement, and Social Security 
Administration (SSA) records, in an attempt to reopen his 
claim for service connection does not bear directly and 
substantially on the issue of entitlement to service 
connection for a back disability.


CONCLUSION OF LAW

The evidence submitted subsequent to the Board's February 
1979 decision denying entitlement to service connection for a 
low back is not new and material and the veteran's claim has 
not been reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board decisions are final with the exception that a claim may 
be reopened by submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (1999).  However, when a veteran seeks to reopen a 
claim based on new evidence, the Board must first determine 
whether the veteran has submitted new and material evidence.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  During the pendency 
of the veteran's appeal, the United States Court of Appeals 
for the Federal Circuit clarified the standard to be used for 
determining whether new and material evidence has been 
submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded.  See Elkins v. West, 12 Vet. App. 209 
(1999).

Prior to Hodge, but interpreting the same regulation, the 
Veterans Claims Court found that when a veteran sought to 
reopen a claim based on new evidence, the Board first 
determined whether the additional evidence is "new" and 
"material."  Second, if the Board determined that new and 
material evidence had been added to the record, the claim was 
reopened and the Board evaluated the merits of the veteran's 
claim in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The first step of the 
Manio two-step process included determining (i) was the newly 
presented evidence "new" (that is, not of record at the 
time of the last final disallowance and not merely 
cumulative); (ii) was it probative of the issue at hand (that 
is, each issue which was a specified basis for the last final 
disallowance); and (iii) if it was new and probative, then, 
in light of all the evidence, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Smith v. Derwinski, 1 Vet. 
App. 178 (1991).

Historically, the Board denied entitlement to service 
connection for a back disorder by decision dated in February 
1979, following review of the evidence then of record to 
include the veteran's available service medical records and 
post service medical records.  The veteran maintained that he 
hurt his back as a result of a parachuting accident.  
Briefly, the service medical records reveal no complaints, 
symptomatology, or findings of a back disability.  The 
separation examination report demonstrates a normal clinical 
evaluation of the veteran's spine.  In addition, there is no 
indication of any inservice history of back injury.  He had 
reported a period of hospitalization that could not be 
confirmed.  The Board's February 1979 decision noted that any 
back pathology was acute and transitory as the veteran did 
not have any abnormality at separation, and when seen shortly 
post-service there were no complaints or findings.  Post 
service records showed that he was hospitalized in April 1974 
with a three week history of back pain.  In September 1974, 
he underwent a lumbar laminectomy.  In April 1975, he filed a 
claim for entitlement to service connection.  On appeal, the 
Board denied service connection as noted and detailed above.

In January 1994, the veteran applied to reopen the claim of 
entitlement to service connection for a back disorder.  In 
support of his claim, he submitted additional evidence 
including outpatient treatment records, a buddy statement, 
and private treatment records.  On remand, additional SSA 
records were associated with the claims file.  This appeal is 
before the Board from the veteran's unsuccessful attempt to 
reopen his claim for entitlement to service connection for a 
back disorder based on this additional evidence.

The first items for additional consideration are VA 
outpatient treatment records dated from 1992 to 1996.  These 
records reveal that the veteran sought treatment in January 
1994 for an episode of back pain associated with leg 
swelling.  Significantly, the medical examiner did not 
attributed the veteran's back complaints to military service.  
The records also reflect that he sought treatment for dietary 
control, acute bronchitis, diabetes, hypertension, urinary 
frequency, fatigue, depressive syndrome, and circumcision.  
Although these records contain a single notation of 
complaints of back pain, the Board finds that it does not 
tend to show that a back disability was related to an in-
service occurrence or event.  Thus, while new, these records 
are not material to the issue of entitlement to service 
connection for a back disability and have no probative value.

In May 1994, the veteran underwent a VA spine examination.  
At that time, he related suffering trauma to his buttocks 
during a parachute jump in 1972 and undergoing a lumbosacral 
laminectomy in 1974-75.  Subjective complaints included low 
back pain with radiation to his legs associated with numbness 
and weakness with a history of frequent falls.  After a 
physical examination, the diagnoses included status post 
lumbosacral laminectomy, acute lumbosacral polyradiculopathy, 
and lumbosacral paravertebral myositis.  While new, this 
evidence is not probative as it does not show that his 
current back disability was related to an in-service 
occurrence or event except as by the history given by the 
veteran.  The Veterans Claims Court has held that the Board 
is not obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  Thus, the Board finds that 
this evidence is not sufficient to reopen the veteran's 
claim.

The next item for consideration is a buddy statement dated in 
May 1995 indicating that he had personal knowledge of the 
veteran's parachute accident.  He also related that the 
veteran was involved in an ambulance accident at the same 
time after the ambulance slipped on "black ice."  He stated 
that the veteran was already hurt from the fall and was again 
hurt during the ambulance accident.  He could not recall the 
exact date but thought it was the period from 1972 to 1973.  
He related that the veteran was put on profile but did not 
remember the extent or for how long.  Although written since 
the last final denial, this letter essentially duplicates the 
contentions of the veteran all along.  As the Board 
previously has considered the nature of the veteran's 
accident, the evidence is not "new" as required under the 
applicable statutory and regulatory provision.  Moreover, the 
veteran's service buddy is not competent to establish a 
medical relationship between the veteran's current back 
disorder and military service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Parenthetically, the veteran 
originally challenged the translation of the document 
contained in the claims file and was provided an opportunity 
to submit an alternative translation but did not do so.  The 
Board has obtained a formal translation of the statement 
which is associated with the claims folder.

The next items to consider are the medical reports of the 
veteran's private treating physician, including a nerve 
conduction study.  While the nerve conduction study is new, 
it does not bear directly on the etiology of the veteran's 
low back disorder as there is no causal relationship between 
the results, the veteran's back disability, and military 
service.  Further, the private treatment records reveal that 
the veteran was treated for hypertension, diabetes, back 
pain, and atherosclerotic heart disease.  While new, this 
evidence is not probative as it essentially reveals current 
treatment for the same symptoms for which the veteran has 
been receiving treatment.  Moreover, it is not material as 
the evidence does not indicate a causal relationship between 
the veteran's complaints and military service. 

The next items to consider are SSA records recently 
associated with the claims file (some of poor copy quality 
causing difficulty with translation).  The evidence reflects 
that the veteran was granted SSA benefits effective in March 
1975 for a back disability.  He had apparently undergone a 
laminectomy in September 1974 for a herniated nucleus pulpous 
and was thereafter found to be unable to work.  The Board 
notes that there are no records reflecting the September 1974 
surgery itself and most records are dated from 1975-1983.  Of 
note, none of the examiners attributed the veteran's back 
disorder to military service except by the history as 
provided by the veteran.  However, as noted previously, the 
Board is not obligated to accept medical opinions premised on 
the veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  Further, the Board notes that 
the veteran underwent a laminectomy for a lumbar disc 
disorder over one year after service separation and is not 
entitled to the one year presumption under the regulations.  
Thus, while new, this evidence is not sufficient to reopen 
the veteran's claim.  

The Board has considered the written statements submitted by 
the veteran.  Although his statements are deemed truthful for 
purposes of this decision and probative of symptomatology, 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  His assertions as to 
such relationship are not deemed to be credible in light of 
the other objective evidence of record showing no nexus 
between an in-service injury and his current back disorder.  
The veteran simply lacks the medical expertise to offer an 
opinion as to the existence of medical causation of any 
current disability.  Id.  

In conclusion, the Board finds that in the absence of 
evidence not previously submitted bearing directly and 
substantively on the matter under consideration, the claim 
for entitlement to service connection for a low back disorder 
is not reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (1999).  Having found that the 
evidence is not new and material, there is no reason for the 
Board to reach the issue of well-groundedness. 


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for a back 
disorder is not reopened and the benefit sought is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
Board of Veterans' Appeal

 
- 7 -


- 7 -


